         Case 1:00-cr-00157-RCL Document 2728 Filed 12/01/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, :
                                             :
                       Respondent,           :
                                             :
v.                                           :      Case Number: 00-cr-0157 RCL
                                             :
KEVIN GRAY,                                  :
                                             :
                       Petitioner.           :
                                             :

                                MOTION TO ADOPT FILING

     COMES NOW Anthony D. Martin, court appointed counsel for petitioner and moves to

adopt the authorities and arguments made on behalf of John Raynor; appearing as ECF

Document 2726 and filed 12/01/20 for the reasons appearing below.

                                      Procedural Posture

     Kevin Gray was found guilty of several counts including conspiracy to distribute controlled

substances, murder and racketeering. He was sentenced on March 9th, 2005. The Judgment and

Commitment Order was filed on May 11th, 2005 and his Notice of Appeal was timely filed on

March 17th, 2005. On July 29th, 2011, the United States Court of Appeals denied relief and the

United States Supreme Court declined to grant cert on June 18th, 2012. A petition under 28

USC 2255, with the attached AO243 was filed on June 14th, 2013. By Order dated September

10th, 2020 this Court ordered counsel to show cause why the pending petition under 28 USC

§2255 should not be dismissed. By Order dated November 13th, 2020 (ECF 2710) the Court

ordered John Raynor to file a brief addressing the issues on remand in light of the Supreme

Court’s decision in Bullcoming v. New Mexico, 564 US 647 (2011).
        Case 1:00-cr-00157-RCL Document 2728 Filed 12/01/20 Page 2 of 3




                                    Reasons for Request

    It appears that the Order directed to Mr. Raynor was not issued to Mr. Gray. As a result,

Raynor’s Order did not come to counsel’s attention until November 23rd, 2020, when Raynor’s

attorney called inquiring about the matter. At the time, the undersigned was researching and

drafting a brief for submission in the consolidated First Circuit case of United States v.

Cameron Lacroix; 19-1952 and 19-1553. That being said, it appears that Mr. Raynor and Mr.

Gray are in the same posture, with respect to the issues and counts affected by the Supreme

Court’s decision in Bullcoming v. New Mexico, 564 U.S. 647 (2011).

                                           Prayer

    WHEREFORE, counsel respectfully requests that Mr. Gray be permitted to adopt the

authorities and arguments made on behalf of Mr. Raynor.

.

                                           Respectfully submitted:
                                           ANTHONY D. MARTIN, PC


                                           /S/ Anthony D. Martin
                                           By: Anthony D. Martin, 362-537
                                           GREENWAY CENTER OFFICE PARK
                                           7474 Greenway Center Drive, Ste 150
                                           Greenbelt, MD 20770
                                           (301) 220-3700; (301) 220-1625
                                           Counsel for Petitioner Kevin Gray




                                              2
       Case 1:00-cr-00157-RCL Document 2728 Filed 12/01/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

   I HEREBY CERTIFY, that a copy of the foregoing Motion was sent electronically on

Tuesday, December 1, 2020 to the person whose name appears below.

                           PAMELA S. SATTERFIELD, AUSA
                           Special Proceedings Division
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           D.C. Bar Number 421-247


                                                /S/Anthony D. Martin




                                            3
